Joseph E. Finley: 1-- three points. With reference to the point Mr. Justice Douglas was pursuing with Mr. Manoli before the recess as to the applicability of Section 8 (b) in unfair labor practices. I think it's quite clear that 8 (b) has no application whatsoever in any aspect of this case. 8 (b) refers to union unfair labor practices in the normal union activity capacity. 8 (a) refers to employers and it's when the union is acting as an employer, that is an entirely different matter of when it's committing a secondary boycott or applying restraint and coercion to the employees of other employers.
William O. Douglas: Well, under your argument the labor union might be under 8 (a) then?
Joseph E. Finley: It is --
William O. Douglas: Yes.
Joseph E. Finley: -- and that is the only thing it's under. And then 8 (b) has no application whatsoever to any situations of this kind. Now, the other point which I wanted to touch on very briefly is back again to Section 2 (2). Mr. Justice Frankfurter referred to it and the others have too, and I certainly agree that 2 (2) puts them in. It's not a mandate, 2 (2) has put them in the Act and then we go to consider in this case the policy reasons as to how you would treat them. Now, I say the Board, when it considers these policy reasons, has got to take in all the aspects of it, and I say and fundamentally the Board cannot put on blinkers and disregard the legislative history of -- of 2 (2) as it comes to us. And that is one of the essential factors that must be taken into consideration when you deal with the question, the so-called policy question of whether or not you're going to take jurisdiction over activities of unions. Now, the question was also raised about the exclusion of some classes of employers such as hotels and taxicabs. Again, the same standards I think should apply. What are the variety of reasons which support a sound rational decision? In those cases, I think could be distinguished from this.In hotels and taxicabs, the Board apparently felt that there was a -- these were essentially local in character, a rational kind of finding. But no such thing applies to labor organizations and besides in hotels and taxicabs, you don't have the kind of legislative history you have here if anything you may deem something in the other direction with regard to declination of jurisdiction over hotels and taxis. But here, we have to view this history made by the 73rd and 74th Congresses which indicated that Congress wanted them in and did not want the Board to wipe them out. I think it's those kind of standards we have to take into consideration and there is where the Board has come into arbitrary and capricious action in disregarding these basic fundamental elements. Thank you.